Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153074                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  SHELBY TOWNSHIP,                                                                                        Kurtis T. Wilder,
           Respondent-Appellant,                                                                                      Justices


  v                                                                 SC: 153074
                                                                    COA: 323491
                                                                    MERC: 12-000067
  COMMAND OFFICERS ASSOCIATION OF
  MICHIGAN,
            Charging Party-Appellee.

  _________________________________________/

        On order of the Court, leave to appeal having been granted and the Court having
  considered the briefs and oral arguments of the parties, the judgment of the Court of
  Appeals is AFFIRMED by equal division of the Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
           d1030
                                                                               Clerk